Citation Nr: 1309062	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  12-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In October 2012, the RO received additional evidence from the Veteran.  This evidence includes a medical statement that pertains to the Veteran's claim, specifically, results of private examination.  A waiver of consideration by the RO did not accompany this document and the RO did not review the evidence or issue a supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the claim, with consideration of the additional evidence submitted to the Board.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC), which should include a discussion of the evidence submitted to the Board.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


